Title: To Alexander Hamilton from John Jay, 28 November 1790
From: Jay, John
To: Hamilton, Alexander


Boston 28 Nov. 1790
Dr Sir
On returning from Exeter the Evening before the last, I had the pleasure of recg your Letter of the 13th. Instant with the two Copies mentioned in it. Having no apprehension of such Measures, what was to be done? appeared to me to be a Question of some Difficulty as well as Importance. To treat them as very important might render them more so than I think they are. The Author of McFingall could do Justice to the Subject. The assumption will do its own work—it will justify itself and not want advocates. Every indecent Interference of State assemblies will diminish their Influence. The national Govt has only to do what is right and if possible be silent. If compelled to speake, it shd be in few words strongly evincive of Temper Dignity and self Respect. Conversation and desultory paragraphs will do the rest.
Conversing toDay with Gen. Lincoln, I find he doubts the Expediency of some provisions in the proposed Act respecting the coasting Trade &c. He seems well informed about these Matters. It struck me & I observed that his passing a few Days at Pha. & conversing with You might be useful. I believe he wishes it, considering the Season he thinks no Inconvenience wd. result from his being absent a little while from his Station. If you should think it best to send him Leave of Absence, he wd. immediately set out. I told him I would mention thus much to you. I often hear his Conduct commended, and I really believe with Reason.
I have heard it suggested that a Revenue officer shd. be stationed on the Communication with Canada—the facility of introducing valuable goods by that Route is obvious. The national Govt. gains Ground in these Countries, & I hope Care will be taken to cherish the national Spirit which is prevailing in them. The Deviation from Contract touching Interest does not please very universally. An Individual remarked that while Congress thought themselves authorized to take such Liberties, private Property could not be secure in a national Bank.
I am my Dr Sr.   Yours affy
John Jay
Mr Secy Hamilton
